The State of TexasAppellee/s




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 3, 2014

                                        No. 04-14-00348-CR

                                           Jacob KLEIN,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR2866
                             Honorable Pat Priest, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he served copies of the brief and motion on appellant,
informed appellant of his right to review the record and file his own brief, and provided appellant
with a form for requesting the record and explained to appellant the procedure for obtaining the
record. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); Nichols v. State, 954
S.W.2d 83 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.). To date, appellant has not filed the form provided by
his counsel.

         If appellant desires to file a pro se brief, we order that he do so on or before November
17, 2014. The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant=s pro se brief is filed in this court.

        We further order the motion to withdraw filed by appellant’s counsel held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
motion to withdraw should not be ruled on before appellate court independently reviews record
to determine whether counsel’s evaluation that appeal is frivolous is sound); Schulman v. State,
252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same).
       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.



                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court